Per Curiam,
The pleadings do not develop a case of disputed title. DeI laven’s petition presented a case of an apparent title to an undivided four-fifths of the real estate in question, supported by his muniments of title. The petition of Hannah A. Marshall contained nothing but a mere allegation of title, unsupported by conveyances or proof of any kind. The matter having been referred to an auditor he reported that no testimony was offered in support of the Marshall claim, while the petition of Do Haven, was sustained by actual proof of the title claimed, .and that this proof was not impeached in any way. Upon this state of the testimony the auditor was right in sustaining the proceeding upon the DeHaven petition. The orphans’ court so thought and sustained the report, and in so doing there was no error. At the bar of this Court a verbal suggestion was made that the deed of release made in 1840 by Mary Shields and Jane S. Young and their husbands was not separately acknowledged by the wives. As no question upon that subject was raised before the auditor or the court below, nor by any assignment of error in this Court, we make no decision in reference to it.
Decree affirmed.